Per Curiam. On petition for a rehearing plaintiffs in error contend that the inability of cross-complainants to maintain a cross-bill to foreclose was not raised below. The cross-bill charged .that, cross-complainants owned an undivided one-fourth of the debt secured by the mortgage. The answer thereto denied that cross-complainants owned one-fourth or any other part of said debt. This sufficiently raised the point that under the proof the title to the note owned by Maria P. Bartholic at her death did not pass to her heirs. That the heirs at law did not take title to the personal estate and could not maintain an action thereon, is further shown by Hickox v. Frank, 102 Ill. 660. It is argued that administration was unnecessary under a proviso in section 18 of the Administration Act. That proviso does not apply here, for some of these heirs are not residents of this state, and it does not appear that the parties in interest desired to settle the estate without administration, but, on the contrary, the proofs show that the County Court of Livingston county took jurisdiction of the estate of Maria P. Bartholic, deceased, and made an order granting administration, but the appointee had not yet qualified when the proofs in this case were heard. It is not ■ shown that said County Court dismissed the petition for administration. So far as appears it retained jurisdiction to make an appointment. That petition was by one of the heirs at law, so that it cannot be said that all the heirs desired to settle the estate without administration. It is also argued that no administration was necessary because Maria P. Bartholic left no debts, and if she did they are barred. There is no proof that she left no debts. She died October 26, 1897, and she may have left outstanding notes which would not yet be barred even if she were still living. Section 19 of the Limitation Act arrests the running of the statute during the period between the death of the debtor and one year after the issue of letters of administration, if the debt would otherwise be barred. We adhere to our conclusion that cross-complainants own no part of the debt and cannot foreclose the mortgage. The petition for a rehearing is denied.